                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

ANTHONY CALIFORNIA, INC.,

                   Plaintiff,                                        8:17CV112

     vs.
                                                                       ORDER
JAMES MORAN, M&M SALES, INC., and
DIRECT LIGHTING, L.L.C.,

                   Defendants.



    As requested in the parties’ joint motion, (Filing No. 57), which is hereby granted,

    IT IS ORDERED that the progression order is amended as follows:

    1)     The jury trial of this case is set to commence before John M. Gerrard, United States
           District Judge, in the Special Proceedings Courtroom, Roman L. Hruska Federal
           Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on February
           17, 2020, or as soon thereafter as the case may be called, for a duration of seven
           (7) trial days. This case is subject to the prior trial of criminal cases and such other
           civil cases as may be scheduled for trial before this one. Jury selection will be held
           at the commencement of trial.

    2)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
           judge on January 28, 2020 at 9:00 a.m., and will be conducted by
           internet/telephonic conferencing. Counsel shall use the conferencing instructions
           assigned to this case to participate in the conference. The parties’ proposed
           Pretrial Conference Order and Exhibit List(s) must be emailed to
           zwart@ned.uscourts.gov, in either Word Perfect or Word format, by 5:00 p.m. on
           January 24, 2020.

    3)     A telephonic conference to discuss the status of case progression and the parties’
           interest in settlement will be held with the undersigned magistrate judge on
           September 24, 2019 at 9:00 a.m. by telephone. Counsel shall use the
           conferencing instructions assigned to this case to participate in the conference.


    4)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
           Federal Rules of Civil Procedure is April 29, 2019. Motions to compel discovery
           under Rules 33, 34, and 36 must be filed by May 15, 2019
           Note: Motions to compel shall not be filed without first contacting the chambers of
           the undersigned magistrate judge to set a conference for discussing the parties’
           dispute.
5)    The deadlines for identifying expert witnesses expected to testify at the trial, (both
      retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
      Civ. P. 26(a)(2)(C)), are:

             For the plaintiff(s):                   February 15, 2018.
             For the defendant(s):           March 15, 2018.

6)    The deadlines for complete expert disclosures for all experts expected to testify at
      trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
      (Fed. R. Civ. P. 26(a)(2)(C)), are:

             For the plaintiff(s):                   June 20, 2019.
             For the defendant(s):           July 22, 2019.
             Plaintiff’s Rebuttal Expert Report: August 12, 2019

7)    The deposition deadline for Fact Witnesses is June 20, 2019.

8)    Depositions of experts shall occur between August 19, 2019 and September 27,
      2019.

9)    The deadline for filing motions to dismiss and motions for summary judgment is
      November 1, 2019.

10)   The deadline for filing motions to exclude testimony on Daubert and related
      grounds is October 18, 2019.

11)   Motions in limine shall be filed five business days prior to trial. It is not the normal
      practice to hold hearings on motions in limine or to rule on them in advance.
      Counsel should plan accordingly.

12)   The parties shall comply with all other stipulations and agreements recited in their
      Rule 26(f) Report and the prior Progression Order at Filing No. 18 that are not
      inconsistent with this order.

Dated this 15th day of October, 2018.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge




                                         2
